Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/20/2020 has been entered.  All previous objections have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garman (US 3,066,367).
Claim 1:  Garman (Figs. 1-2) discloses a mounting apparatus (“F”) that could be used for mounting a fan substrate (attributable to “A” in Figure 2) to a bracket (attributable to “B” in Figure 2), comprising a pillar (“F”) comprising a first end and a second end opposite to the first end (Fig. 2); a clipping member (18/19) fixed to the first end of the pillar, and a connecting member (13/16 or just 16) fixed to the second end of 
In considering the scope of the above claim, Examiner stresses the fact that the invention of claim 1 pertains to only to the pillar-shaped “mounting apparatus”.  Nowhere does the phrasing laid out in claim 1 require that the elements of a power cable, fan or bracket be included under the definition of “mounting apparatus”.  In fact, these elements (i) are merely subordinate to the intended use recited in the preamble—that the mounting apparatus be directed for the purpose of “mounting a fan to a bracket”—which can be functionally generalized to mean requiring only that the mounting apparatus be capable of mounting one substrate to another substrate and (ii) were absent from the original formulation of the embodiment of claim 1, chosen in response to Examiner’s Restriction requirement, which, Examiner further points out, contrasts with the other, withdrawn independent claims, claim 5 and claim 11, which positively claim elements such as the fan, cable and bracket as part of the invention.  Fundamentally, then, Examiner believes Applicant cannot have claim 1 both ways in the sense that the claim simultaneously encompasses the scope of a simple mounting pillar as well as the more complicated arrangement of a mounting pillar, fan, power cable and bracket.  Examiner has therefore chosen to view claim 1 in its purest sense, giving patentable weight to those elements forming a part of the mounting pillar, and relegating all other elements to a functional-aspiration status.
As such, Examiner deems the following phrases (i, ii, iii) in claim 1 as mere functional language indicative of the capability of the mounting apparatus.  Examiner addresses these phrases herein:

(ii) the connecting member is configured to be connected in a through hole of a fan substrate to fix the fan substrate [Examiner noting that a portion of the connecting member could pass through a hole, such as that in 14/15 in Figure 2, in a similar hole in a fan substrate for fixing purposes].
(iii) the clipping slot is configured to be locked in a recess of the bracket to fix the bracket [Examiner noting that the clipping slot’s tooth feature 22, depicted in Figure 6, could be positioned into a recess of an associated bracket].
Claim 2:  Garman further discloses that the clipping member is a L shaped hook (Fig. 2, Examiner notes the clipping member hook has “L-shape” features such as the L-shape end at 20/21 and the L-shape base of 17/18).
Claim 3:  Garman further discloses a latching portion (13) located between the second end of the pillar (note connecting member 16) and the clipping slot (note slot b/t 17/20), the connecting member (16) and the latching portion (13) define a clamping (Fig. 2) which Examiner notes could be utilized to abut to a side of a fan substrate to mount the fan.
Claim 4:  Garman further discloses that the clipping slot is located at a middle portion of the pillar (Fig. 2).

Response to Arguments


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746